89 F.3d 844
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.G. BALASUBRAMANI, Plaintiff-Appellant,v.MERRILL LYNCH, PIERCE, FENNER & SMITH, INC., Defendant-Appellee.
No. 95-56547.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 3, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
G. Balasubramani appeals pro se the district court's Fed.R.Civ.P. 12(b)(1) dismissal for lack of subject matter jurisdiction of his petition to vacate a National Association of Securities Dealer's arbitration award, pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq.   In the underlying action, Balasubramani alleged that Merrill Lynch brokers engaged in unauthorized trading and use of margin, resulting in his losses in the stock market crash of 1987.   For the reasons stated in the district court's order granting the motion to dismiss, we affirm.  See Garrett v. Merrill Lynch Pierce, Fenner & Smith, Inc., 7 F.3d 882, 883 (9th Cir.1993) (federal courts may hear claims under the Federal Arbitration Act only when there is an independent basis for federal jurisdiction).1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Balasubramani's motion to file a late reply brief is granted